Citation Nr: 1728337	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a mid-back disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disability.

9.  Entitlement to service connection for a stomach disability.

10.  Entitlement to a rating in excess of 10 percent for service-connected lumbosacral spine disability.

11.  Entitlement to a rating in excess of 10 percent for service-connected allergic rhinitis with sinusitis.

12.  Entitlement to a compensable rating for service-connected bilateral foot fungus, status-post right great toenail excision.

13.  Entitlement to an increased rating for service-connected bilateral plantar fasciitis, rated as noncompensable [zero percent] prior to January 24, 2017, and 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to July 1974 and from September 1979 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a January 2017 rating decision, the RO increased the assigned rating for service-connected bilateral plantar fasciitis to 10 percent, effective January 24, 2017.  The Veteran has not expressed satisfaction with the increased disability rating.  This matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

As will be detailed below, the issues of entitlement to service connection for a left knee disability and a left shoulder disability are being reopened herein.  The merits of service connection of these claims, as well as the claim of entitlement to service connection for a stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied service connection for an enlarged prostate and multiple joint pain including hips, shoulders, middle back, and knees.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  In a July 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for an enlarged prostate and multiple joint pain including hips, shoulders, middle back, and knees.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

3.  The evidence received since the final July 2007 rating decision includes statements of the Veteran and VA treatment records, which relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability and, if presumed credible, raise a reasonable possibility of substantiating the claim.

4.  Additional evidence received since the July 2007 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for a right knee disability.

5.  The evidence received since the final July 2007 rating decision includes statements of the Veteran and VA treatment records, which relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right shoulder disability and, if presumed credible, raise a reasonable possibility of substantiating the claim.

6.  The evidence received since the final July 2007 rating decision includes statements of the Veteran and VA treatment records, which relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left shoulder disability and, if presumed credible, raise a reasonable possibility of substantiating the claim.

7.  Additional evidence received since the July 2007 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for a right hip disability.

8.  Additional evidence received since the July 2007 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for a left hip disability.

9.  Additional evidence received since the July 2007 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for a mid-back disability.

10.  The evidence received since the final July 2007 rating decision includes statements of the Veteran and VA treatment records, which relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a prostate disability and, if presumed credible, raise a reasonable possibility of substantiating the claim.

11.  The Veteran does not have a right shoulder disability that had its onset during active service, or is otherwise causally related to active service or any incident therein.

12.  The Veteran does not have a prostate disability that had its onset during active service, or is otherwise causally related to active service or any incident therein.

13.  Throughout the appeal period, the Veteran's service-connected lumbosacral strain resulted in limitation of flexion of the thoracolumbar spine to 90 degrees, limitation of extension to 30 degrees, limitation of right lateral flexion to 30 degrees, limitation of left lateral flexion to 28 degrees, and limitation of right and left lateral flexion to 20 degrees; there were competent and credible reports of temporary flare-ups of thoracolumbar spine symptoms, but there was no significant and sustained additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there was no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome.

14.  Throughout the appeal period, bilateral plantar fasciitis has been manifested by bilateral foot pain which was aggravated by walking and standing and which occurred with manipulation of the feet, and tenderness of the Achilles tendon with manipulation and palpation; there was no marked deformity or swelling on use.

15.  Throughout the appeal period, the Veteran's bilateral foot fungus, status-post right great toenail excision, has been manifested by subjective complaints of pain and irritation; it has required the use of constant or near-constant topical antifungal cream; but it has not affected at least five percent, but less than 20 percent, of the entire body and/or exposed areas, or required systemic therapy.

16.  Throughout the appeal period, the Veteran's allergic rhinitis with sinusitis was manifested by no more than four non-incapacitating episodes per year, with no evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision denying service connection for service connection for an enlarged prostate, as well as multiple joint pain including hips, shoulders, middle back, and knees is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  The July 2007 rating decision determining that new and material evidence had not been received to reopen the claims of service connection for an enlarged prostate, as well as multiple joint pain including hips, shoulders, middle back, and knees is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Since the November 1996 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for a right knee disability; this claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has been received to warrant reopening of the claim of service connection for a right shoulder disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has been received to warrant reopening of the claim of service connection for a left shoulder disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  Since the November 1996 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for a right hip disability; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  Since the November 1996 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for a left hip disability; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  Since the November 1996 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for a mid-back disability; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

10.  New and material evidence has been received to warrant reopening of the claim of service connection for a prostate disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  A right shoulder disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

12.  A prostate disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

13.  The criteria for a rating in excess of 10 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

14.  The criteria for a rating of 10 percent, but no higher, have been met throughout the appeal period for bilateral plantar fasciitis.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, DC 5276 (2016).

15.  The criteria for a compensable rating for bilateral foot fungus, status-post right great toenail excision, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7806 (2016).

16.  The criteria for a rating in excess of 10 percent for allergic rhinitis with sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.97, DC 6513, 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the applications to reopen previously denied claims, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

In a September 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and addressed what was necessary with respect to new and material evidence.

As to the increased rating claims, the September 2009 letter complied with VA's duty to notify.  The letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that needs to be obtained.

The Veteran was afforded VA examinations in October 2009, February 2012, and January 2017 with respect to the pending appeals.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the October 2009, February 2012, and January 2017 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, the Board finds that VA does not have a duty to assist that was unmet.


II. Claims to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a November 1996 decision, the RO denied the Veteran's original claim of entitlement to service connection for an enlarged prostate and multiple joint pain including hips, shoulders, middle back, and knees.  The Veteran filed claims to reopen, which were denied in a July 2007 rating decision.  He did not appeal either decision, and as new and material evidence was not received within one year of the decisions, they became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under these circumstances, the RO's November 1996 and July 2007 rating decisions are final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claims of service connection for a prostate disability, as well as entitlement to service connection for disabilities of the right and left knees, the right and left shoulders, the right and left hips, and the mid-back.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in July 2007.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claims of service connection for right and left shoulder disabilities, a left knee disability, and an enlarged prostate.  The Board further finds that new and material within the meaning of 38 C.F.R. § 3.156 has not been received to warrant reopening of the claims of service connection for right and left hip disabilities, a right knee disability and a mid back disability.  

The evidence associated with the Veteran's claims file at the time of the last final denials in July 2007 included service treatment records (STRs), VA treatment records, a VA examination report dated March 1996, private treatment records, and the Veteran's statements.

At the time of the last final denials, the Veteran contended that he suffered from multiple joint pain, as well as an enlarged prostate, which initially manifested during his military service.  See the Veteran's claim dated September 1995.

The Veteran's served on active duty from June 1972 to July 1974 and from September 1974 to November 1995.  STRs document the Veteran's report of pain across the mid-back in January 1971.  In June 1971, he reported that he injured his right shoulder playing ball; it was indicated that he had "no serious injury."  The Veteran reported left testicular pain in January 1992; physical examination showed a slightly enlarged prostate gland.  In March 1993, the Veteran reported discomfort from his left thigh through his left hip, it was also noted that he had decreased range of motion of the right shoulder.  He complained of general musculoskeletal pain in May 1995.  The Veteran's August 1995 retirement examination noted his report of pain in his knees, hips, ankles, and fingers/hand, as well as a right shoulder injury.

A March 1996 VA examination documented the Veteran's report of hip, right shoulder, knee, and back pain, which had been on-going for the last five to seven years.  The examiner further noted that, two years ago at Fort Lee, the Veteran was told that he had slight enlargement of the prostate.  He endorsed frequent urination and some incontinence.  After physical examination of the Veteran, the examiner noted that the Veteran had joint pain involving the back with some tenderness at T3 and T12; x-rays of the back showed minimal spondylosis of the lumbosacral spine.  Although the Veteran reported pain in both knees, physical examination revealed normal function.  X-rays of the knees were normal.  As to the shoulders, the Veteran reported pain upon physical examination, which showed crepitus with decreased abduction and extension in both shoulders with pain.  X-rays of the shoulders were normal.  Although the Veteran reported bilateral hip pain, x-rays of the hips were normal.  With respect to the prostate, physical examination revealed normal testicles, which the Veteran indicated were slightly tender.  There was no evidence of herniation and the rectal examination revealed a normal prostate.

As described above, the Veteran's claims of entitlement to service connection for testicular pain and multiple joint pain including hips, shoulders, knees, and mid-back was denied in a November 1996 rating decision.  The Veteran filed a claim to reopen, which was denied in a July 2007 rating decision.  He did not perfect an appeal and the decision became final.

a. Right knee, right and left hip, and mid-back claims

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claims of entitlement to service connection for right knee, right and left hip, and mid-back disabilities has not been received.

The evidence associated with the claims file subsequent to the prior final decision in July 2007 includes, but is not limited to, the Veteran's VA and private treatment records; VA examination reports dated October 2009, February 2012, and January 2017; and lay statements of the Veteran.

Medical evidence has been added to the record indicating that the Veteran has continuing complaints of joint pain including of the hips, knees, and mid-back.  However, the February 2012 VA examination indicated that "[t]here are no clinical or radiographic pathologic findings to support the subjective statements of pain.  [N]o disability found on today's exam."  Similarly, the examiner determined that the Veteran's x-rays of his right and left knees were normal and "[t]here are no clinical or radiographic pathologic findings to support the subjective statements of pain.  [N]o disability found on today's exam."  VA examinations dated in October 2009 and January 2017 continued to identify a disability of the lumbosacral spine; however, there was no diagnosed mid-back (thoracic) spine disability.

The Board recognizes that this evidence documenting continuing joint pain is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because the evidence fails to establish current disabilities of the right knee, right and left hips, and mid-back.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that"[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  Moreover, the Veteran's repeated assertions concerning the incurrence and etiology of his right knee, bilateral hip, and mid-back pain symptomatology, although new, are essentially cumulative of evidence already of record.

Moreover, the October 2009, February 2012, and January 2017 VA examinations indicating that the Veteran does not have current diagnoses as to the right knee, bilateral hips, and mid-back are unfavorable to the claims and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of current diagnoses of the right knee, bilateral hip, and mid-back disabilities, which was not previously considered in prior decision, the critical element which was previously lacking.  Accordingly, his contentions made during the current appeal are cumulative and may not be deemed to be both new and material.  Shade, supra.

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2016).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claims for service connection for right knee, right and left hip, and mid-back disabilities are not reopened.


b. Left knee, right and left shoulders, prostate claims

As described above, the Veteran's petitions to reopen the claims of service connection for disabilities of the left knee, right and left shoulders, and prostate were last previously considered and denied in a July 2007 rating decision.  Relevant evidence received since the July 2007 decision includes, but is not limited to, the Veteran's VA and private treatment records; VA examination reports dated October 2009, February 2012, and January 2017; and lay statements of the Veteran.

The Board notes that private treatment records dated in November 2007 documented the Veteran's continuing complaints of right groin pain; a computerized tomography (CT) scan revealed "an enlarged prostate as well as enlarged canal, but no evidence of herniation through this area."  A diagnosis of right groin muscle strain was indicated.  The Veteran underwent right inguinal hernia surgery in March 2008.  A September 2009 VA treatment record indicated that the Veteran's prostate issues are "as least as likely as not" related to his military service, as he started developing the symptoms after he began serving in the military.  A July 2010 VA treatment record noted diagnoses of erectile dysfunction, prostate enlargement, and concern for Peyronie's disease.  

A January 2010 VA treatment record noted that magnetic resonance imaging (MRI) of the left shoulder revealed "multiple lesions including a glenoid labral lesion as well as glenohumeral ligament lesions and partial tear of his rotator cuff."  A diagnosis of impingement syndrome of the left shoulder with a rotator cuff tear and partial separation of the glenoid labrum was indicated.  A February 2012 VA examination documented a diagnosis of mild degenerative joint disease (DJD) of the right shoulder, as confirmed by x-ray.

VA treatment records dated in October 2014 documented a diagnosis of DJD of the left knee and concern for left knee meniscal degeneration.

Critically, these examination and treatment records relate to the previously unestablished element of current left knee, right and left shoulder, and prostate disabilities.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).

III. Merits of Service connection as to right shoulder and prostate claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that he developed disabilities of his right shoulder and prostate during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted as to either claim.

As indicated above, the Veteran served on active duty from June 1972 to July 1974 and from September 1974 to November 1995.  STRs document the Veteran's report that he injured his right shoulder playing ball; it was indicated that he had "no serious injury."  The Veteran reported left testicular pain in January 1992; physical examination showed a slightly enlarged prostate gland.  In March 1993, it was noted that the Veteran had decreased range of motion of the right shoulder.  He complained of general musculoskeletal pain in May 1995.  The Veteran's August 1995 retirement examination noted his report of a right shoulder injury.

A March 1996 VA examination documented the Veteran's report of right shoulder pain, which had been on-going for the last five to seven years.  The examiner noted that, two years ago at Fort Lee, the Veteran was told that he had slight enlargement of the prostate.  He endorsed frequent urination and some incontinence.  He also reported shoulder pain upon physical examination, which showed crepitus with decreased abduction and extension in both shoulders with pain.  X-rays of the shoulders were normal.  With respect to the prostate, physical examination revealed normal testicles, which the Veteran indicated were slightly tender.  There was no evidence of herniation and the rectal examination revealed a normal prostate.

As described above, a VA treatment record dated September 2009 noted a diagnosis of benign prostatic hypertrophy.  The treatment provider stated that the Veteran's prostate issues were at least as likely as not incurred in his military service, as the Veteran started developing the prostate symptoms after he began serving in the military.  Critically, the September 2009 VA treatment provider relied only on the Veteran's description of prostate symptomatology; the treatment provider did not review the evidence of record, including STRs.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As such, the September 2009 VA treatment provider's opinion is of limited probative value.

VA treatment records dated in May 2010 noted that the Veteran stated he had an injury to the right shoulder while in the Air Force.  He stated that he fell and "tore something loose."  A diagnosis of right shoulder tendonitis was indicated.  VA treatment records dated in July 2010 noted mild osteoarthritis of the right shoulder.

The Veteran was afforded a VA examination in February 2012, at which time a diagnosis of mild DJD of the right shoulder was indicated.  With respect to the question of nexus, the examiner concluded that the Veteran's right shoulder DJD is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service, injury, event, or illness."  The examiner acknowledged that the Veteran was seen for an acute right shoulder injury during his military service; however, the examiner noted, "[t]here was no chronic disability associated with this injury and it resolved.  The Veteran's periodic health assessments did not reveal a chronic right shoulder condition."  The examiner continued, "[t]he Veteran's examination reveals essentially normal range of motion with radiographic degenerative changes.  These degenerative changes are not associated with military service but ...aging.  There is no traumatic arthritis on radiograph."  The examiner further opined, "[r]eview of the Veteran's discharge physical reveals joint conditions but there is no associative finding of disability or functional impairment.  The clinical findings [on today's exam] do not support chronic joint . . . condition exists associated with military service."

The February 2012 VA examiner also addressed the claimed prostate disability.  The examiner confirmed a diagnosis of benign prostate hypertrophy.  The examiner then determined that the Veteran's diagnosed prostate disability is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service, injury, event, or illness."  The examiner explained, "[r]eview of the Veteran's C-file reveals essentially no in-service treatment for an . . . enlarged prostate.  The Veteran was evaluated for right groin pain and the urologist examining the Veteran's prostate described a normal gland.  No enlargement was found by this urologist.  No treatment for the prostate gland or enlargement of the gland was prescribed."  The examiner continued, "[t]reatment for [the Veteran's] enlarged prostate is consistent with benign prostate hypertrophy (BPH), which is not what the Veteran had in military service.  The etiological nature of BPH is associated with aging and did not manifest itself during military service or the urology visit in service."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

In this matter, the medical evidence of record shows that the currently diagnosed right shoulder and prostate disabilities are less likely than not due to the Veteran's military service.  The Board recognizes that the September 2009 treatment provider suggested that the Veteran's prostate disability was incurred during his military service.  However, as explained above, the September 2009 treatment provider's statement was rendered without review of the evidence of record.  To this end, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

In contrast, the Board finds the February 2012 VA opinion is particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the February 2012 examiner concluded that the Veteran's diagnosed right shoulder and prostate disabilities are not etiologically related to his military service.  The rationale was thorough and based on the overall record.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed right shoulder and prostate disabilities were incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his right shoulder and prostate disabilities are contradicted by the conclusion of the February 2012 VA examiner who specifically considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the February 2012 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The Board recognizes that the Veteran has been diagnosed with DJD of the right shoulder, which is a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence that he was diagnosed with arthritis of the right shoulder during his military service or for years thereafter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the February 2012 VA examiner considered the Veteran's reported history and assertions of continuing right shoulder symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the post-service medical evidence, the February 2012 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claims of entitlement to service connection for disabilities of the right shoulder and prostate.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


IV. Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.



a. Lumbosacral strain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5237 (lumbosacral strain), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In this case, the general rating formula for diseases and injuries of the spine is appropriate in that the medical evidence of record indicates that the Veteran's service-connected lumbar spine disability is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

Here, the Veteran filed a claim of entitlement to an increased rating for his lumbosacral spine disability in August 2009, at which time he reported that his symptoms had worsened.

The Veteran was afforded a VA examination in October 2009 as to his lumbosacral spine disability.  He indicated that he has not had any on-going treatment for his service-connected lumbosacral strain.  He denied fatigue, decreased motion, weakness, and muscle spasms.  He endorsed stiffness, as well as aching pain in his lower back.  He explained that this pain is severe, constant, and occurs daily.  He denied flare-ups of low back symptoms.  Range of motion testing revealed forward flexion to 90 degrees, extension to 35 degrees, left lateral flexion to 28 degrees, right lateral flexion to 30 degrees, left lateral rotation to 42 degrees, and right lateral rotation to 40 degrees.  The Veteran did not complain of pain during range of motion testing.  The examiner noted that there was no evidence of pain or additional limitation of motion upon repetitive testing.  The examiner indicated that the Veteran's lumbosacral spine disability has no significant occupational effects, and no effect on the Veteran's daily activities.  X-rays of the lumbosacral spine were normal.

VA treatment records dated in April 2013 documented the Veteran's report of back pain at 8/10 in severity.  He denied any weakness or paresthesia in the lower extremities.

The Veteran was afforded a VA examination in January 2017 at which time the examiner confirmed a continuing diagnosis of lumbosacral strain.  The Veteran reported flare-ups of low back pain occurring six to seven times per year; he stated that these flare-ups of increased pain last for approximately one week.  As to functional loss, the Veteran reported that he experiences pain with lifting, bending, and extended sitting.  Range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 20 degrees.  The examiner explained that the Veteran cannot easily look over his shoulder.  Repetitive testing was performed, which did not yield any additional limitation of motion.  The examiner noted that the Veteran experiences pain, weakness, fatigability, and significant limitation of functional ability with repeated use over a period of time.  The examiner found that there is muscle spasm of the lumbar spine; however, it does not result in abnormal gait or spinal contour.  Muscle strength of the bilateral lower extremities was intact, and there was no evidence of decreased sensation.  There was also no evidence of anklyosis or intervertebral disc syndrome.  The examiner noted that the lumbosacral spine disability does impact the Veteran's ability to work as he cannot perform extended bending, lifting, standing, or sitting.  The examiner further noted that "[t]here was no indication of pain in non-weight bearing."  He stated that passive range of motion testing is "not medically appropriate as it could cause injury to the Veteran."

The above evidence reflects that the Veteran's degenerative disc disease of the thoracolumbar spine is manifested by pain, fatigue, weakness, and limitation of motion.  Range of motion testing revealed forward flexion to no worse than 90 degrees, extension to 30 degrees, left lateral flexion to 28 degrees, right lateral flexion to 30, and right and left lateral rotation to 20 degrees.  See the VA examination reports dated October 2009 and January 2017.  The Veteran reported during the January 2017 examination that flare ups of symptoms occurred which resulted in limitation of motion.  The examiner who conducted the examination did not specify the extent of any additional functional impairment during flare ups.  The Veteran is competent to report the symptoms associated with his service-connected lumbosacral spine disability and the extent of his impairment during flare ups of symptoms and the Board has no reason to challenge the credibility of his contention.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Nevertheless, a rating in excess of 10 percent under the General Rating Formula is not warranted at any time during the appeal period as the Veteran was able to perform forward flexion of the thoracolumbar spine well in excess of 60 degrees, the combined range of motion of the thoracolumbar spine was well in excess of 120 degrees.  Although there was some evidence of pain, the ranges of motion of the thoracolumbar spine remained the same following repetitive motion.  Regardless of the competent and credible report of flare-ups and despite the fact that painful motion was documented, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's symptoms most closely approximated the criteria for a 10 percent rating under the General Rating Formula.  The flare-ups were not so severe, frequent and/or prolonged to warrant a higher rating.  A preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms were not shown to be so disabling to actually or effectively result in limitation of flexion to 60 degrees or less or limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less-the range of motion requirements for the next higher percent rating greater than 10 percent (i.e., 20 percent) for limitation of motion of the thoracolumbar spine under the General Rating Formula.  This evidence outweighs any reports of temporary flare ups.  Moreover, the Veteran did not experience any muscle spasm or guarding resulting abnormal gait or spinal contour, and there was no evidence of ankylosis.

The Board has considered the implications of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  However, the January 2017 VA examiner specifically addressed Correia considerations in rendering his findings that"[t]here was no indication of pain in non-weight bearing."  He further stated that passive range of motion testing is "not medically appropriate as it could cause injury to the Veteran."  As such, the Court's holding in Correia does not avail the Veteran.

The Board further notes that the January 2017 VA examiner specifically determined that the Veteran does not have intervertebral disc syndrome.  Moreover, there is no clinical evidence to suggest, nor has the Veteran contended that he experiences incapacitating episodes due to his thoracolumbar spine symptomatology.  As such, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not avail the Veteran of a higher rating.  Additionally, as indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  To this end, the evidence of record does not document neurological symptoms related to the service-connected lumbosacral spine disability.  The Veteran has not complained of or been treated for radiating pain, numbness, or any other such symptoms of the lower extremities.

In sum, the preponderance of the evidence shows that the Veteran's lumbosacral strain does not warrant a rating in excess of 10 percent at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the increased rating claim for the lumbosacral spine disability, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. Bilateral plantar fasciitis

The Veteran's bilateral plantar fasciitis is rated by analogy under DC 5276.  See (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2016).

Diagnostic Code 5276 is for acquired flatfoot.  A 10 percent rating is warranted for moderate bilateral symptoms such as the weight bearing line being over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is for severe bilateral symptoms like objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  The maximum 50 percent rating is reserved for pronounced bilateral symptoms like marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, and no improvement with orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Other rating criteria applicable to the feet include DC 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating if operated with resection of metatarsal, or if severe, equivalent to amputation of great toe.  38 C.F.R. § 4.71a, DC 5280.  Alternately, DC 5279 governs ratings for metatarsalgia, and also allows for a 10 percent rating.  38 C.F.R. § 4.71a, DC 5279.

Diagnostic Code 5278 for acquired claw foot (pes cavus) provides a 10 percent rating for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, DC 5278.

Diagnostic Code 5282 provides rating criteria for hammer toe with a noncompensable evaluation for single toes, and a 10 percent evaluation for all toes, unilateral without claw foot.  38 C.F.R. § 4.71a, DC 5282.  Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

VA General Counsel has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

In this case, STRs did not document evidence of injury to either foot.  Moreover, post-service examination records document a diagnosis of bilateral plantar fasciitis.  See, e.g., the VA examination report dated March 1996.

The Veteran filed a claim of entitlement to an increased rating in August 2009, in which he asserted worsening symptomatology as to the bilateral feet.

The Veteran was afforded a VA examination in October 2009, at which time he was diagnosed with bilateral plantar fasciitis.  He was provided with shoe inserts for tendonitis of the arches.  The Veteran denied stiffness, fatigability, weakness, and lack of endurance of the bilateral feet.  He reported pain while standing and at rest, redness, and swelling while standing and at rest.  The Veteran denied flare-ups of bilateral foot pain.  He reported that he is able to stand for 15 to 30 minutes, and able to walk a quarter of a mile.  His orthopedic shoe inserts are fairly effective.  There was no evidence of muscle atrophy.  His gait was normal.  The examiner reported that the Veteran's bilateral plantar fasciitis has no significant occupational effects, and no effect on his daily activities.

The Veteran was afforded another VA examination as to the bilateral feet in January 2017.  The examiner confirmed a diagnosis of bilateral plantar fasciitis.  The Veteran reported intermittent pain that occurs once per month.  He described the pain as extending through the arch of each foot.  He reported flare-ups of bilateral foot pain, which occur about once per month; the pain will last for three to four days.  He experiences functional loss/impairment due to plantar fasciitis, as he limits his running due to pain.  The examiner also noted that there is pain accentuated on use of the bilateral feet, as well as pain on manipulation.  There was no swelling, and there were no characteristic calluses.  There was not extreme tenderness of the plantar surfaces.  There is no objective evidence of marked deformity and no marked pronation.  There was no marked inward displacement or spasm of the Achilles tendon.  There was pain with weight-bearing, bilaterally.  The examiner indicated that the bilateral plantar fasciitis does impact the Veteran's ability to perform occupational tasks; specifically, "he does not run or jog as it causes the problem to be much worse."

The above evidence reflects that the Veteran experienced bilateral foot pain (which was aggravated by walking and standing and which occurred with manipulation of the feet) and some functional loss due to pain.  The Veteran reported foot swelling at the October 2009 VA examination, but there was no objective evidence of any swelling during that examination or any other examination during the appeal period.  Additionally, there was no evidence of marked deformity to include pronation or abduction.

In light of the information provided by the October 2009 and January 2017 VA examiners, the absence of any objective evidence of marked deformity or swelling on use, the Board finds that the symptoms of the Veteran's service-connected bilateral plantar fasciitis most closely approximated the criteria for a moderate rating (i.e. a 10 percent rating) under DC 5276 for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5276.

The weight of the evidence is also against a finding of a higher rating under any other Diagnostic Code.  The Veteran does not have a diagnosis of weak foot, claw foot, hallux valgus, hallux rigidus, anterior metatarsalgia (Morton's disease), or hammertoes, so evaluation under Diagnostic Codes 5277-5282 is not warranted.  In addition, the record contains no evidence of any malunion or nonunion of the feet secondary to the Veteran's service-connected bilateral plantar fasciitis, so evaluation under Diagnostic Code 5283 is not warranted.

Additionally, there is no evidence that the Veteran has arthritis of either foot.  Moreover, a separate rating under Diagnostic Codes 5010/5003, which pertain to degenerative and traumatic arthritis, would violate the rule against pyramiding, as the Veteran's pain on use of the feet is already compensated under DC 5276.  See 38 C.F.R. § 4.14.

The Board has considered whether separate ratings may be awarded for each foot pursuant to DC 5284, in lieu of the single rating currently assigned under DC 5276, to render a higher overall rating for the Veteran's bilateral foot disability.  To that effect, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Critically, DC 5284 does not apply to the Veteran's plantar fasciitis of the bilateral feet, as the symptomatology associated with these disabilities is already compensated under DC 5276.  The Veteran's bilateral plantar fasciitis does not present, and is not more analogous to, a disability resulting from actual injury to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of DC 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under DC 5284); 38 C.F.R. § 4.20 (2016) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  "The plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  The Veteran's plantar fasciitis is a disease rather than an injury, as service connection was granted based on the diagnosis of this disorder after service, rather than as due to an injury in service.  Rating by analogy under DC 5284 is therefore not appropriate.

Moreover, as detailed above, the Veteran's bilateral foot pain is compensated under DC 5276, and is not more nearly, or closely, analogous to disability resulting from injury to the foot.  In this case, there are no manifestations of the service-connected bilateral plantar fasciitis not contemplated by DC 5276.  The Board finds that the Veteran's bilateral plantar fasciitis is correctly rated under DC 5276, in keeping with the overall scheme for rating disabilities.  Therefore, separate ratings for each foot for bilateral plantar fasciitis under DC 5284 are not warranted based on the facts of this case, for the entire rating period under appeal.

Regarding the Veteran's statements, the examiners of record specifically noted his complaints of pain.  However, the symptomatology of the Veteran's bilateral plantar fasciitis does not result in objective evidence of weakness, swelling, redness, fatigue, or lack of endurance.  C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of a higher rating for the service-connected bilateral plantar fasciitis.

In light of the evidence discussed above, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher, throughout the appeal period.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

The Veteran has not raised any other issues with respect to the increased rating claim for the bilateral plantar fasciitis, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

c. Bilateral foot fungus, status-post right great toenail excision

The Veteran seeks a compensable rating for his service-connected bilateral foot fungus, status-post right great toenail excision, which is rated under Diagnostic Code 7806.

Under DC 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

STRs dated in August 1990 documented a diagnosis of dermatophytosis of the bilateral feet.  It was further noted that the Veteran's foot fungus "is starting to irritate him."  In July 1995, the Veteran's right great toenail was removed; a diagnosis of onychocryptosis was indicated.  STRs dated in July 1995, August 1995, and September 1995 noted a continuing diagnosis of tinea pedis.

VA treatment records dated in September 2009 noted chronic fungal infections of both feet.  Separate September 2009 VA treatment records indicated that the Veteran "gets yearly flare-ups of fungal infections in his feet."

The Veteran was afforded a VA examination in October 2009 at which time the examiner noted that the Veteran suffered from bilateral foot fungus, status-post partial excision of the right great toenail.  The toenail has partially grown back, and the Veteran trims it himself.  The Veteran soaks his feet in Epsom salts and uses Lamisil cream at least weekly.  The examiner noted a history of onychomycosis.  Upon physical examination, the examiner reported that the Veteran had hard keratotic skin on his heels.  There was no objective evidence of tinea pedis or onychomycosis.  The examiner noted that the Veteran's fifth digit is discolored but questionable characteristically of mycotic nail.  The examiner reported that the Veteran's bilateral foot fungus has no significant occupational effects, or effects on the Veteran's daily activities.

VA treatment records dated in April 2010 noted that the Veteran had painful cracking heels and sores between his toes.  In July 2010, it was noted that the Veteran had thick yellow scaling of the right fifth toenail and an absence of the right big toenail.  The VA treatment provider also described the Veteran's feet as slightly scaly and erythematous with thick callus heels.  Diagnoses of onychomycosis and tinea pedis were indicated.  VA treatment records dated in August 2010 noted that the Veteran had fissures of the bilateral heels.  He was prescribed urea cream.

The Veteran was afforded a VA examination in January 2017 as to his foot fungus.  The examiner confirmed a diagnosis of bilateral foot fungus, status-post toenail excision.  The examiner noted that the Veteran's skin condition does not scarring or disfigurement of the head, face, or neck.  There is no evidence of benign or malignant skin neoplasms.  The Veteran does not have any systemic manifestations due to skin disease.  His bilateral foot fungus has been treated with anti-fungal creams on a constant/near-constant basis.  There is no evidence of corticosteroid use.  The Veteran has not experienced any debilitating or non-debilitating episodes due to his bilateral foot fungus in the past twelve months.  Upon physical examination, the examiner explained that the Veteran had slight small scaly patches on the soles of his feet, and his nail was absent on the right great toenail.  The Veteran had recently removed the sliver of toenail that grows there.  The examiner reported that the Veteran's fungal infection of the feet is less than 5 percent of the total body area, and none of the exposed area affected.  The examiner reported that the Veteran's bilateral foot fungal infection does not impact his ability to work.

Based on the evidence of record, the Board finds that the records does not show that the Veteran's bilateral foot infection affected at least five percent, but less than 20 percent, of the entire body; at least five percent, but less than 20 percent, of the exposed area; and it did not require the use of intermittent use of systemic therapy required for a total duration of less than six weeks during a 12-month period.  There is no evidence that the condition required systemic therapy at any time during the appeal period; rather, only topical medication was prescribed.  Johnson v. Shulkin, No. 16-2044 (Fed Cir. July 14, 2017).  Therefore, the Board finds that a compensable rating is not warranted on this basis.  Finally, the Board notes that the medical evidence of record has consistently noted either no scarring or that the Veteran's skin was intact.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds that the Veteran's symptomatology, including his complaints of pain and irritation, is contemplated by the criteria under which his disability is currently rated.  Moreover, the competent medical evidence provides detailed findings pertinent to the rating criteria, and is more probative in evaluating the Veteran's disability.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

In sum, the preponderance of the evidence shows that the Veteran's bilateral foot fungus, status-post right great toenail excision does not warrant a compensable rating at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the increased rating claim for the bilateral foot fungus, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

d. Allergic rhinitis with sinusitis

The Veteran's allergic rhinitis with sinusitis is rated under DC 6513 [sinusitis, maxillary, chronic].

Under DC 6513, a 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513 (2016).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513, Note 1 (2016).

As the Veteran is also diagnosed with allergic rhinitis, the Board has considered the whether a separate compensable rating is warranted under DC 6522 [allergic or vasomotor rhinitis].  Under this diagnostic code, a 10 percent rating is warranted for rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side; a 30 percent rating is warranted for rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522.

In August 2009, the Veteran asserted a claim of entitlement to an increased rating for allergic rhinitis with sinusitis, which he claimed had worsened in severity.

The Veteran was afforded a VA examination in October 2009 at which time the examiner confirmed diagnoses of allergic rhinitis and sinusitis.  The Veteran denied sinus surgeries.  He also reported that he periodically sees his treatment provider for cough medicine or sinus treatment.  The Veteran denied incapacitating episodes due to his sinus symptoms.  He does endorse a history of non-incapacitating episodes; specifically, three per year, lasting an average of seven to fourteen days.  The Veteran's current symptoms are nasal congestion, watery eyes, and sneezing.  He reported constant breathing difficulty.  He has no speech impairment.  There was no evidence of nasal obstruction or polyps.  X-ray of the sinuses was normal.  The examiner reported that the Veteran's disability had no significant occupational effects, or effects on his daily activities.

In his November 2010 notice of disagreement (NOD), the Veteran reported that he experiences more than three incapacitating episodes per year.

The Veteran was afforded another VA examination in January 2017.  The examiner confirmed continuing diagnoses of chronic sinusitis and allergic rhinitis.  The examiner also noted that the Veteran has a deviated nasal septum.  The examiner explained that the Veteran continues to have recurring sinus congestion and recurring sinus infections.  He has two to three flare-up episodes per year, but also has some nasal congestion.  He takes over-the-counter decongestants and Loratidine.  The Veteran has three episodes of maxillary sinusitis year, which require the use of antibiotics.  He reported that during these episodes he experiences headaches, pain of the affected sinus, tenderness, and purulent discharge.  He reported experiencing four or more non-incapacitating episodes of sinusitis in the past twelve months.  The Veteran denied incapacitating episodes of sinusitis.  He has not required sinus surgery.  There was no evidence of greater than 50 percent obstruction of the nasal passages on both sides.  There was no evidence of permanent hypertrophy.  The examiner found no evidence of nasal polyps.  The examiner indicated that the Veteran's allergic rhinitis with sinusitis does affect his ability to work; specifically, "[a] few times a year, the infections will keep him from working."

After a review of the evidence of record the Board finds that, for the entire period on appeal, the Veteran's allergic rhinitis with sinusitis did not more nearly approximate any rating in excess of 10 percent.  The medical evidence of record, spanning the eight year appeal period, consistently showed that the Veteran experienced no more than four non-incapacitating episodes of sinusitis per year, requiring antibiotic treatment characterized by headaches, pain and purulent discharge.  The Veteran did not report incapacitating episodes, and there was no evidence of more than six non-incapacitating episodes per year.

Under DC 6513, a 30 percent rating is warranted for 3 or more incapacitating episodes, or more than 6 non-incapacitating episodes, per year.  In rendering this finding, the Board has relied on the Veteran's own statements that he did not experience more than four non-incapacitating episodes of sinusitis per year.  Moreover, there is no medical evidence in the whole of the record which indicates that the Veteran's disability was treated with antibiotics 3 or more times, or that he experienced more than 6 non-incapacitating episodes.  Without evidence of such episodes, the next highest disability rating simply is not warranted.

As noted above, the Board has also considered whether a separate compensable rating is warranted under DC 6522 based upon allergic rhinitis symptoms.  However, the medical evidence does not show that the Veteran had greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  Moreover, there is no evidence of nasal polyps.  As such, DC 6522 does not afford the Veteran.

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for allergic rhinitis with sinusitis, as there is no competent, probative evidence to show that his symptoms meet the criteria for the next higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the increased rating claim for the allergic rhinitis with sinusitis, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a left knee disability is granted.

New and material evidence having not been received, the claim of entitlement to service connection for a right knee disability is denied.

New and material evidence having been received, the application to reopen the claim of service connection for a right shoulder disability is granted.

New and material evidence having been received, the application to reopen the claim of service connection for a left shoulder disability is granted.

New and material evidence having not been received, the claim of entitlement to service connection for a right hip disability is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a left hip disability is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a mid-back disability is denied.

New and material evidence having been received, the application to reopen the claim of service connection for an enlarged prostate is granted.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to a rating in excess of 10 percent for service-connected lumbosacral strain is denied.

Entitlement to a 10 percent disability rating, but no higher, for service-connected bilateral plantar fasciitis is granted throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for service-connected bilateral foot fungus, status-post right great toenail excision is denied.

Entitlement to a rating in excess of 10 percent for service-connected allergic rhinitis with sinusitis is denied.


REMAND

The Veteran asserts entitlement to service connection for disabilities of the left knee, left shoulder, and stomach, which he contends were incurred in his active duty service.  As explained below, the Board finds that these matters must be remanded to the AOJ for additional evidentiary development.

With respect to the claimed left knee disability, the Veteran was afforded a VA examination in February 2012, at which time the examiner reported that he did not have a diagnosed right knee condition.  However, VA treatment records dated in October 2014 noted that the Veteran has a diagnosis of left knee DJD and there was concern of left knee meniscal degeneration.  Thus, the evidence is unclear as to whether the Veteran has a currently diagnosed left knee disability and, if so, whether said disability was incurred in or aggravated by his active military service.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  As such, the Board finds that this matter must be remanded in order to afford the Veteran with a VA examination to determine the diagnosis and etiology of any current left knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

With respect to the claim of entitlement to service connection for a left shoulder disability, an MRI conducted in January 2010 revealed a diagnosis of impingement syndrome of the left shoulder with a rotator cuff tear and partial separation of the glenoid labrum.  Additionally, VA treatment records dated in March 2010, May 2010, and July 2010 documented a diagnosis of adhesive capsulitis of the left shoulder.  These findings were not addressed by the February 2012 VA examiner, who indicated that the Veteran did not have a diagnosed left shoulder disability.  As such, the Board finds that the Veteran should be afforded a VA medical opinion to address the etiology of the diagnosed left shoulder disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr, supra.

As to the claim of entitlement to service connection for a stomach disability, STRs document the Veteran's complaints of abdominal pain, stomach cramps, and diarrhea.  See, e.g., the STRs dated January 1968, October 1973, and April 1991.  Post-service treatment records dated in August 2010 note the Veteran's report of intermittent pain in the lower stomach.  Moreover, the Veteran is competent to assert that he experiences stomach problems including pain and diarrhea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As the Veteran has not been afforded a VA examination with respect to the claimed stomach disability, the Board finds that this matter must be remanded in order to afford him with a VA examination to address the diagnosis and etiology of the claimed disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left knee disability.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should either diagnose or rule-out a disability of the left knee.  In rendering this finding, the examiner should note the October 2014 VA treatment record, referenced above.

With respect to any diagnosed left knee disability, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. The AOJ shall refer the VA claims file to a physician with appropriate expertise to address the claimed left shoulder disability.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.

Then, the examiner should the provide an opinion as to whether it is at least as likely as not that the diagnosed left shoulder disability was incurred in the Veteran's active duty service?

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed stomach disability.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should either diagnose or rule-out a stomach disability.

With respect to any diagnosed stomach disability, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


